                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE CHARLES BENJAMIN, JR.,                             :
                                                          :        Civil No. 3:19-cv-0126
                                 Petitioner               :
                                                          :        (Judge Munley)
                 v.                                       :
                                                          :
DR. RICHARD MARSH, SUPT., et al,                          :
                                                          :
                                 Respondents              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                           ORDER

        AND NOW, to wit, this 28th day of May 2019, upon consideration of the petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and for the reasons set

forth in the Court’s Memorandum of the same date, it is hereby ORDERED that:

        1.      The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
                DENIED as time-barred by the statute of limitations. See 28 U.S.C. §
                2244(d).

        2.      There is no basis for the issuance of a certificate of appealability. 28
                U.S.C. § 2253(c).

        3.      The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/James M. Munley
                                         JUDGE JAMES M. MUNLEY
                                         United States District Court
